Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derrick S. Sieber appeals the district court’s order accepting the bankruptcy court’s findings of fact and conclusions of law and entering judgment in favor of the bankruptcy trustee. See Bankr.R. 9033. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Rose v. Sieber, Nos. 8:10-cv-02437-RWT; 0:09-ap-00825; 0:07-bk-21192 (D. Md. Apr. 12 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.